Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


David C. Carlile, Appellant                           Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 17-
No. 06-19-00066-CV        v.                          1200). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
Balsam Mountain Preserve Club, LLC, and               Justice Stevens participating.
J. Christopher Manning, Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED AUGUST 30, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk